PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Telefonaktiebolaget LM Ericsson (publ)
Application No. 16/312,262
Filed: 20 Dec 2018
For Systems And Methods Of Determining A Reporting Configuration Associated With A Coverage Level Of A Wireless Device
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on July 18, 2022.

This application appeared to become abandoned due to the May 19, 2022 decision of the Board for Patent Appeals and Interferences which upheld the Examiner’s rejections.  The application appeared to become abandoned by operation of law on July 11, 2022, the expiration of the period for seeking judicial review of the decision,1 and it is noted that extensions of time pursuant to 37 C.F.R. § 1.136(a) were not available.  A Notice of Abandonment was mailed prior to that date on June 14, 2022.

With this petition, Petitioner has asserted that the holding of abandonment should be withdrawn due to the fact that the period for seeking court review had not yet expired.  It is noted a Request for Continued Examination (RCE) was filed on July 18, 2022 pursuant to 37 C.F.R. § 1.114(a)(3), along with the associated fee and both an amendment and remarks. 

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a response was timely submitted.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, and jurisdiction over this application is transferred to the Technology Center, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the submission under 37 C.F.R. § 1.114 - the amendment and remarks filed on July 18, 2022 - can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 See 37 C.F.R. § 90.3 and MPEP § 1216(IV).
        
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).